Citation Nr: 0826034	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-35 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for vascular disease, 
claimed as caused or aggravated by service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to May 1946 
and from January 1948 to May 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that in a statement received in July 2007, 
the veteran raised claims for service connection for skin 
cancer, insomnia, and anxiety.  Also, it appears that the RO 
is in the process of developing a claim for service 
connection for post-traumatic stress disorder (PTSD).  These 
matters are referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
service-connected type II diabetes mellitus has contributed 
to the development of cerebrovascular, peripheral vascular, 
and cardiovascular disease.


CONCLUSION OF LAW

Cerebrovascular, peripheral vascular, and cardiovascular 
disease have been caused by service-connected diabetes 
mellitus type II.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board 
notes that there was a recent amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the veteran. 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran is service-connected for type II diabetes 
mellitus, and claims that his service-connected type II 
diabetes mellitus has aggravated his vascular disease.

The veteran has a history of treatment and diagnosis of 
peripheral vascular, cardiovascular, and cerebrovascular 
disease.  Beginning in January 1991, the veteran received 
private treatment for vascular claudication, and in February 
1991 he underwent a right carotid endarterectomy with 
saphenous vein patch angioplasty.  In March 2003, he was 
found by angiogram to have multi-vessel coronary artery 
disease, and underwent coronary artery bypass surgery.  In 
September 2004, he was hospitalized for four days after a 
cerebrovascular accident.

At an April 2006 VA examination, after taking a thorough 
history from the veteran, reviewing the claims file, and 
conducting a physical examination of the veteran, the 
examiner opined that it was more likely than not that the 
veteran's diabetes has contributed to the development of 
peripheral vascular, cerebrovascular, and coronary artery 
disease over time.  However, she elaborated, it was less 
likely than not that diabetes accounted for the majority of 
pathology in these diseases.  

In an April 2007 addendum, the examiner noted that upon a 
second review of the claims file, the veteran had a much 
longer history of diabetes mellitus than she had previously 
indicated.  She indicated that the earlier diagnosis of mild 
diabetes mellitus in the setting of multiple additional 
comorbidities did not alter her medical opinion, apparently 
referring to her opinion that it was less likely than not 
that diabetes accounted for the majority of the veteran's 
vascular pathology.

Also in April 2007, a VA endocrinologist indicated that she 
concurred with the VA examiner's opinion, and elaborated that 
"the veteran's decades of mild glucose intolerance/diabetes 
mellitus are a very small element in the multiple 
contributing factors he now has, at age 80."  It was also 
stated that the long-standing co-morbidities had not been 
exacerbated by the veteran's diabetes mellitus.  In so doing, 
the VA endocrinologist did not question, and essentially 
endorsed, the conclusion of the VA examiner that the 
veteran's service-connected diabetes mellitus more likely 
than not had contributed to the development of peripheral 
vascular, cerebrovascular, and coronary disease over time.

Also supporting the veteran's claim is a February 2005 note 
from a private treating physician.  The physician stated that 
the veteran has diabetes mellitus, and noted that the veteran 
had developed coronary artery disease and underwent coronary 
artery bypass surgery, and post-operatively developed atrial 
fibrillation.  He further noted that the veteran had a small 
stroke.  The physician concluded by opining that the veteran 
had advanced cardiovascular complications due to diabetes 
mellitus, and that the veteran's functional ability was 
impaired as a result.

There are in essence three medical opinions supporting the 
veteran's claim, with no substantial evidence against the 
claim.  Accordingly, entitlement to service connection for 
the veteran's vascular disease, diagnosed as peripheral 
vascular, cerebrovascular, and cardiovascular disease, is 
warranted.


ORDER

Entitlement to service connection for peripheral vascular, 
cerebrovascular, and cardiovascular disease is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


